


Exhibit 10.80


AMENDMENT TO CHANGE OF CONTROL AGREEMENT
(Tier 2 Employees)




THIS AMENDMENT to the Change of Control Agreement, dated as of August 8, 2007
(the “Agreement”) is made as of this 31st day of December, 2008 by and between
American Ecology Corporation, a Delaware corporation (the “Company”) and Eric L.
Gerratt (the “Employee”).


WHEREAS, the Company and the Employee desire to amend the Agreement to comply
with the final regulations issued under Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”); and


WHEREAS, capitalized terms not otherwise defined herein shall have the meanings
ascribed to them by the Agreement.


NOW, THEREFORE, the Company and the Employee, intending to be legally bound,
hereby amend the Agreement as follows, effective as of December 31, 2008:


1.  
Section 1.1 of the Agreement is hereby amended and restated in its entirety to
read as follows:



“1.1           Effect of Agreement.  This Agreement shall commence on the
Effective date and shall remain in full force and effect so long as Employee is
employed by Company; provided, however, that upon the Employee’s termination of
employment pursuant to Section 3.1(ii) hereof this Agreement shall renew for a
period beginning on the date of such Termination Event and expiring upon the
effective date of the Change of Control; and, provided, further, that the
expiration of this Agreement shall not affect Employee’s right to any payment to
which Employee is entitled hereunder.


2.  
Section 3.1 hereby amended and restated in its entirety to read as follows:



“3.1           Involuntary Termination Upon or Following Change of Control.  In
the event Employee’s employment with the Company or one of its subsidiaries is
involuntarily terminated at any time by the Company without Cause either (i) at
the time of or within twelve (12) months following the occurrence of a Change of
Control, or [(ii) at any time prior to a Change of Control, if such termination
is at the request of an Acquiror (as defined below),] then such termination of
employment will be a Termination Event and the Company shall pay Employee the
compensation and benefits described in Article 4.  An ‘Acquiror’ is either a
person or a member of a group of related persons representing such group that in
either case obtains effective control of the Company in a transaction or a group
of related transactions constituting the Change of Control.”


3.  
Section 3.3 is hereby amended and restated in its entirety to read as follows:



“3.3                  Voluntary Termination.  Employee may voluntarily terminate
his or her employment with the Company and/or its subsidiaries at any time.  In
the event (i) Employee voluntarily terminates his or her employment for any
reason, or (ii) Employee’s employment terminates on account of either death of
physical or mental disability, then such termination of employment will not be a
Termination Event, Employee will not be entitled to receive any payments or
benefits under the provisions of this Agreement, and the Company will cease
paying compensation or providing benefits to Employee as of the Employee’s
termination date; provided, however, that pursuant to Company policy, the
Employee’s health benefits shall extend to the last day of the calendar month in
which employment termination occurs; and provided, further, that the Company
shall pay Employee (or his or her estate or personal representative, in the
event of Employee’s death) the Accrued Obligations in a single, lump-sum payment
within forty-five (45) days following the date of such employment termination.”


4.  
Section 4.2 is hereby amended and restated in its entirety to read as follows:



“4.2           MIP Bonus; Accrued Obligations.  Upon the occurrence of a
Termination Event, Employee shall receive payment of (i) the Accrued Obligations
and (ii) his or her pro rata portion (based on the number of calendar months or
portion thereof elapsed during the year as of the Termination Event) of that
year’s target/base bonus amount under the Company’s Management Incentive Bonus
Plan (the ‘MIP’), accrued as of the date of the Termination Event, if any, less
any applicable withholding of federal, state or local taxes.  Such MIP bonus, if
any, and Accrued Obligations shall be paid in a single, lump-sum payment within
forty-five (45) days following the date of the Termination Event, subject to the
limitations set forth in Section 4.6, if applicable.”

 

--------------------------------------------------------------------------------

 



5.           Section 4.3 is hereby amended and restated in its entirety to read
as follows:


“4.3           Health Insurance Coverage.  Following the occurrence of a
Termination Event, Employee shall be entitled, at the Company’s expense, to
continue to receive the health insurance coverage to which Employee and his or
her dependents were entitled as of the date of the Termination Event and for a
period of twelve (12) months thereafter; provided, however, that such coverage
may be structured, in the Company’s sole discretion, as a reimbursement to
Employee for the Employee’s expenses (except for the portion of such expenses
that would otherwise have been due from Employee had Employee continued in
active employment with the Company) incurred for continuation coverage under the
Company’s health plan pursuant to Section 4980B of the Internal Revenue Code of
1986, as amended (the ‘Code’).”


6.           Section 4.6 is hereby amended and restated in its entirety to read
as follows:


“4.6           Compliance with Section 409A.  Any amounts payable as a result of
Employee’s termination of employment shall only be payable if such termination
of employment constitutes a ‘separation from service’ within the meaning of
Section 409A of the Code.  In addition, in the event that (i) Employee is deemed
at the time of such separation from service to be a “specified employee” under
Section 409A(a)(2)(B)(i) of the Code and (ii) the payment of any amounts to
Employee as a result of such separation from service (an ‘Agreement Payment’)
would result in penalty tax liability pursuant to Section 409A of the Code, then
such Agreement Payment shall not be made or commence until the earlier of (a)
the expiration of the six (6)-month period measured from the date of Employee’s
separation from service with the Company or (b) such earlier time permitted
under Section 409A of the Code and the regulations or other authority
promulgated thereunder.  During any period in which an Agreement Payment to
Employee is deferred pursuant to the foregoing, Employee shall be entitled to
interest on the deferred Agreement Payment at a per annum rate equal to the
highest rate of interest applicable to six (6)-month non-callable certificates
of deposit with daily compounding offered by the following institutions:
Citibank N.A., Wells Fargo Bank, N.A. or Bank of America, on the date of such
separation from service.  Upon the expiration of the applicable deferral period,
any Agreement Payment which would have otherwise been made during that period
(whether in a single sum or in installments) in the absence of this paragraph
shall be paid to Employee or his or her beneficiary in one lump sum, including
all accrued interest.”


7.  
Section 7.1(e) is hereby amended and restated in its entirety to read as
follows:



“(e)           ‘Change of Control’ means the occurrence of any of the following
events:


(i)           the consummation of a merger or consolidation of the Company with
or into another entity or any other corporate reorganization, if more than 50%
of the combined voting power of the continuing or surviving entity's securities
outstanding immediately after such merger, consolidation or other reorganization
is owned by persons who were not stockholders of the Company immediately prior
to such merger, consolidation or other reorganization; provided, however, that a
public offering of the Company's securities shall not constitute a corporate
reorganization;


(ii)           the sale, transfer, or other disposition of all or substantially
all of the Company's assets; or


(iii)           any transaction as a result of which any person is the
‘beneficial owner’ (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing more than 50% of the
total voting power represented by the Company's then outstanding voting
securities. For purposes of this paragraph 4.d, the term ‘person’ shall have the
same meaning as when used in sections 13(d) and 14(d) of the Exchange Act, but
shall exclude (x) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or of a Subsidiary and (y) a corporation
owned directly or indirectly by the stockholders of the Company in substantially
the same proportions as their ownership of the common stock of the Company.”



 
2

--------------------------------------------------------------------------------

 

8.      Except as expressly amended hereby, the Agreement shall remain
unmodified and in full force and effect.


IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.



 
AMERICAN ECOLOGY CORPORATION
         
By:  /s/ Jeffrey R. Feeler
 
Printed Name: Jeffrey R. Feeler
 
Title:  Vice President and CFO
             
EMPLOYEE
     
/s/ Eric L. Gerratt
   

 
 
 
3
 
 

--------------------------------------------------------------------------------